DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically in claims 1, 12, and 17, it is unclear what is meant by “configured to”, whether it is a future intended use/product-by-process (a method step results in the partial polymerization of the resist blend) or a property of the resist blend (i.e. the resist blend comprises a first polymerized portion and a second unpolymerized portion).  For purpose of further examination, the Examiner is interpreting “configured to” to entail a future intended use/product-by-process limitation (i.e. a method step must happen in order to achieve a polymerized first portion and an unpolymerized second portion).  As such, dependent claims 2-11, 13-16, and 18-20 are also rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davy et al. (US Patent No. 5679710).
Regarding claims 1 and 3; Davy et al. teaches a dental composition prepared from silane treated quartz powder, a monomer mixture K [Table 1], comprising TEGDMA (triethylene glycol dimethacrylate; reads on base pre-polymer), 2,2(Bis-[2-(2,3,5-triiodobenzyoloxy)3-methacryloxyloxypropoxy)phenyl propane (reads on iodinated radiopaque pre-polymer compound), and 2-hydroxy-3-(2,3,5-triiodobenzoyloxy)propylmethacrylate), camphorquinone (photoinitiator), and 2-(N, N-dimethylamino)ethyl methacrylate [col9, line17-25; Table 1; Table 2; Ex1; Ex4].  Davy et al. teaches the composition may further comprise additives such as inhibitors 7col5, line36-27].
Davy et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see MPEP §2123.  Davy et al. does not specifically disclose an embodiment containing the radiopaque pre-polymer, base pre-polymer, photoinitiator, in combination with an inhibitor.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepare the composition containing radiopaque pre-polymer, base pre-polymer, photoinitiator, and an inhibitor based on the invention of Davy et al., and would have been motivated to do so since Davy et al. suggests that the composition can contain radiopaque pre-polymer (Ex1), base pre-polymer (TEGDMA), photoinitiator (camphorquinone), in combination with an inhibitor [col5, line25-27; col9, line17-25].  
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP §2113.
	Regarding claim 2; Davy et al. teaches the refractive index of the monomer mixture K is 1.550 (reads on “about” 1.52) [Table 1].
	Regarding claim 5; Davy et al. teaches, in the preferred embodiment, camphorquinone is employed in an amount of 0.5 wt. % [col9, line21-22].
	Regarding claim 6; Davy et al. teaches, in the preferred embodiment, 49% of a monomer mixture K, comprising 37.5% (i.e. 37.5 parts) of 2,2(Bis-[2-(2,3,5-triiodobenzyoloxy)3-methacryloxyloxypropoxy)phenyl propane [Ex1; Table 1]; thus is employed in an amount of 18.375 wt. %, based on the total weight of the composition (as calculated by Examiner; 0.49 * 37.5= 18.375). 
	Regarding claim 8; Davy et al. teaches, in the preferred embodiment, 49% of a monomer mixture K, comprising 37.5% (i.e. 37.5 parts) of 2-hydroxy-3-(2,3,5-
	Regarding claim 9; Davy et al. teaches, in the preferred embodiment, 49% of a monomer mixture K, comprising 37.5% (i.e. 37.5 parts) of 2-hydroxy-3-(2,3,5-triiodobenzoyloxy) polymethacrylate (reads on an “additive pre-polymer”) [Ex1; Table 1]; thus is employed in an amount of 12.25 wt. %, based on the total weight of the composition (as calculated by Examiner; 0.49 * 25 = 12.25). 
	Regarding claim 11; Davy et al. teaches a high refractive index and radiopaque resins [col3, line14-22].
Regarding claim 12; Davy et al. does not necessarily teach the resist blend has a linear attenuation coefficient in a range of about 9mm-1 to 21 mm-1.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  According to the original specification, the resist blend may have a linear attenuation coefficient in the range of about 9mm-1 to 21 mm-1 that may correspond to about 18 wt. % to 45 wt% of iodinated pre-polymer [00112].  Therefore, the claimed effects and physical properties, i.e. linear attenuation coefficient, would necessarily be present by a composition with all the claimed ingredients.  Since Davy et al. teaches, in the preferred embodiment, employing about 18 wt. % of the iodinated pre-polymer, it is the Examiner’s position that composition would also have a linear attenuation coefficient falling within the claimed range.  If it is In re Spada, MPEP §2112.01, I & II. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davy et al. (US Patent No. 5679710), as applied to claim 1 above, and further in view of Willner et al. (US Serial No. 2016/0113846).
Davy et al. renders obvious the basic claimed resist blend composition, as set forth above, with respect to claim 1.
Regarding claim 7; Davy et al. teaches the composition may further comprise inhibitors, however fails to teach the inhibitor is employed in an amount of about 0.02 to about 0.08 wt. %.  Willner et al. teaches a radiopaque dental composition comprising polymerizable monomers (i.e. acrylate monomers) [0112] and further comprising 0.05% to 2% by weight [0157] of inhibitors [0164].  Davy et al. and Willner et al. are analogous art because they are both concerned with the same field of endeavor, namely composition suitable for use as translucent and radiopaque dental materials.  At the time of the invention, a person of ordinary skill in the art, would have been motivated to employ 0.05% by weight (as taught by Willner et al.) of an inhibitor (as taught by Davy et al.), and would have been motivated to do so in order to avoid spontaneous polymerization, thus increasing the storage stability of the composition, as suggested by Willner et al. [0181]. 

Claims 1, 4, 6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neffgen et al. (US Serial No. 2010/0041789).
Regarding claims 1, 4, 6, and 10; Nefffgen et al. teaches a dental composition comprising at least 50% by weight of monomers (pre-base polymer; instant claim 4), 1-30% by weight of a radiopaque organic compound (instant claim 6), such as a (meth)acrylated triphenyl bismuth derivative [0067] (radiopaque pre-polymer),  optionally up to 20% by weight of a solvent, preferably less than about 10% by weight (instant claim 10) [0104], and an initiator [0011-0016], such as a photoinitiator [0093].  Neffgen et al. teaches the composition may further comprise UV stabilizers (i.e. polymerization inhibitor) [0102].
Neffgen et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see MPEP §2123.  Davy et al. does not specifically disclose an embodiment containing the radiopaque pre-polymer, base pre-polymer, photoinitiator, in combination with an inhibitor.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepare the composition containing radiopaque pre-polymer, base pre-polymer, photoinitiator, and an inhibitor based on the invention of Neffgen et al., and would have been motivated to do so since Neffgen et al. suggests that the composition can contain radiopaque pre-polymer 
The Examiner notes that “configured to” is a future intended use limitation and product-by-process limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim; see MPEP §2111.02, 7.37.09.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) ); see MPEP §2113.

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rheinberger et al. (US Patent No. 5780668), in view of Willner et al. (US Serial No. 2016/0113846).
Regarding claims 13-16; Rheinberger et al. teaches, in a preferred embodiment, a x-ray opaque (radiopaque) dental mixture of 23% by weight of methacryloyloxyethyl-2,3,5-triiodobenzoate (monomer 1; radiopaque iodinated pre-polymer), 65.7% by weight of triethylene glycol dimethacrylate (base pre-polymer), 10.5% by weight of dimethylformamide (solvent), and 0.8% by weight of an initiator mixture (camphor quinone and cyanoethylmethylaniline; photoinitiator) [Ex5, b)].  
Rheinberger et al. fails to teach the blend further comprising a polymerization inhibitor in an amount of about 0.02 to about 0.08 wt. %.  Willner et al. teaches a radiopaque dental composition comprising polymerizable monomers (i.e. acrylate monomers) [0112] and further comprising 0.05% to 2% by weight [0157] of inhibitors [0164].  Rheinberger et al. and Willner et al. are analogous art because they are both concerned with the same field of endeavor, namely composition suitable for use as translucent and radiopaque dental materials.  At the time of the invention, a person of ordinary skill in the art, would have been motivated to add 0.05% by weight of an inhibitor, as taught by Willner et al., to the dental mixture of Rheinberger et al., and would have been motivated to do so in order to avoid spontaneous polymerization, thus increasing the storage stability of the composition, as suggested by Willner et al. [0181]. 
Rheinberger et al. and Willner et al. do not explicitly teach the refractive index of the blend is 1.52 ± 0.015.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  According to the original specification, a resist blend comprising a radiopaque prepolymer compound, photoinitiator, inhibitor, and base prepolymer yield a resist blend having a refractive index of 1.52 [0095-0097; Table 1 & 2].  Therefore, the claimed effects and physical properties, i.e. refractive index, would necessarily be present in a composition with all the claimed ingredients.  If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' In re Spada, MPEP §2112.01, I and II. 

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rheinberger et al. (US Patent No. 5780668), in view of Willner et al. (US Serial No. 2016/0113846).
Regarding claims 17-20; Rheinberger et al. teaches, in a preferred embodiment, a x-ray opaque (radiopaque) dental mixture of 23% by weight of methacryloyloxyethyl-2,3,5-triiodobenzoate (monomer 1; radiopaque iodinated pre-polymer), 65.7% by weight of triethylene glycol dimethacrylate (base pre-polymer), 10.5% by weight of dimethylformamide (solvent), and 0.8% by weight of an initiator mixture (camphor quinone and cyanoethylmethylaniline; photoinitiator) [Ex5, b)].  
Rheinberger et al. fails to teach the blend further comprising a polymerization inhibitor in an amount of about 0.02 to about 0.08 wt. %.  Willner et al. teaches a radiopaque dental composition comprising polymerizable monomers (i.e. acrylate monomers) [0112] and further comprising 0.05% to 2% by weight [0157] of inhibitors [0164].  Rheinberger et al. and Willner et al. are analogous art because they are both concerned with the same field of endeavor, namely composition suitable for use as translucent and radiopaque dental materials.  At the time of the invention, a person of ordinary skill in the art, would have been motivated to add 0.05% by weight of an inhibitor, as taught by Willner et al., to the dental mixture of Rheinberger et al., and 
Rheinberger et al. and Willner et al. do not explicitly teach the refractive index of the blend is 1.52 ± 0.015.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  According to the original specification, a resist blend comprising a radiopaque prepolymer compound, photoinitiator, inhibitor, and base prepolymer yield a resist blend having a refractive index of 1.52 [0095-0097; Table 1 & 2].  Therefore, the claimed effects and physical properties, i.e. refractive index, would necessarily be present in a composition with all the claimed ingredients.  If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes.  See In re Spada, MPEP §2112.01, I and II. 
The Examiner notes that “configured to” is a future intended use limitation and product-by-process limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim; see MPEP §2111.02, 7.37.09.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) ); see MPEP §2113.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10781315. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to the same art specific subject matter, namely resist blends comprising a radiopaque pre-polymer, photoinitiator, inhibitor, and base pre-polymer.  The essential different between the instant claims and the patent is that the scope of the instant claims are broad (i.e. genus) and the scope of the patent is narrow (i.e. species).  A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).  
A second difference between the instant claims and the patent is that the instant claims further require “wherein the resist blend is configured to have a first portion of the resist blend to be polymerized and to have a second portion of the resist blend to be unpolymerized, wherein the second portion is removable.”  It is the Examiner’s position that “configured to” is a future intended use limitation and product-by-process limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim; see MPEP §2111.02, 7.37.09.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) ); see MPEP §2113.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M ROSWELL/Examiner, Art Unit 1767